UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA




DAVID L. TURNER, JR.,

       Plaintiff,


                       v.                                 Civil Action No. 14-89 (JEB)


U.S. PAROLE COMMISSION,

       Defendant.




                                 MEMORANDUM OPINION

       Plaintiff David L. Turner, Jr., has filed three pro se Complaints in the District of

Columbia Superior Court in the last few months, all of which have been removed to this Court.

See ECF No. 1 (Notice of Removal), Exh. A (Superior Court Complaint, Nov. 25, 2013); Turner

v. U.S. Parole Commission, No. 14-261, ECF No. 1 (Notice of Removal), Exh. A (Superior

Court Complaint, Dec. 31, 2013); Turner v. Corrections Corp. of America, No. 14-381, ECF No.

1 (Notice of Removal), Exh. A (Superior Court Complaint, Feb. 3, 2014). The crux of each of

his suits is that he was wrongfully imprisoned and then illegally detained until 2013 at the

Correctional Treatment Facility here in the District.

       In this case, his Complaint names the U.S. Parole Commission as the sole Defendant and

claims that he was falsely arrested and improperly incarcerated from October 18, 2011, to April

20, 2013. See Compl. at 1. He also alleges that “[t]he U.S. Parole Commission had hold on my
person for 25 mo[n]ths with no probable cause, at all.” Id. In addition, “the U.S. Commission

has implemented 16 month parole illegally.” Id. The USPC moved to dismiss, arguing that the

Complaint does not state sufficient facts upon which relief may be granted and also asserting

sovereign immunity as a defense. Plaintiff responded that he wished the case not to be dismissed

and to be returned to the Superior Court. See ECF No. 5 (Motion for Case Not to be Dismissed).

       On February 21, 2014, this Court issued an Order, informing Plaintiff that his Complaint

was “plainly insufficient on its face.” See ECF No. 7 at 1. It did not dismiss the case, however;

instead, it “afford[ed] Plaintiff another opportunity to set forth his claim in sufficient detail. He

must explain what he contends occurred here, why it violated his rights, and why the USPC is

the proper Defendant.” Id. at 2. The Court permitted Plaintiff to file an Amended Complaint by

March 14, 2014, or, it warned, the matter would be dismissed without prejudice. Id. Instead,

Plaintiff has filed a “Motion of response to Defendants Motion for Dismissal [sic].” See ECF

No. 8. This muddled two-page pleading sets forth no further facts and, instead, cites to the

FTCA [Federal Tort Claims Act] and alleges negligence, false imprisonment, and abuse of

process. Id. at 2.

       This Court is sensitive to fact that “‘[p]ro se litigants are allowed more latitude than

litigants represented by counsel to correct defects in service of process and pleadings.’”

Angellino v. Royal Family Al-Saud, 688 F.3d 771, 778 (D.C. Cir. 2012). Yet, the difficulty here

is that Plaintiff has never said what the USPC did wrong. If his claim is that the police

wrongfully arrested him, then he should so state and name those officers or, in some

circumstances, the District of Columbia as defendants. If, instead, he believes that he was

overdetained at the Correctional Treatment Facility, then his beef is with the Corrections

Corporation of America, which he has in fact sued in civil action no. 14-381. See Wormley v.
                                                      2
United States, 601 F. Supp. 2d 27 (D.D.C. 2009) (denying CCA’s motion to dismiss suit for

overdetention at CTF). If, alternatively, he believes that the USPC was somehow involved and

violated his rights in its procedures or actions, he needed to say why. Before he contemplates

bringing such an action against the Commission, however, Plaintiff should be aware that certain

claims may be blocked by sovereign immunity or a failure to exhaust administrative remedies

under the Federal Tort Claims Act. See Stoddard v. U.S. Parole Commission, 900 F. Supp. 2d

38, 40-42 (D.D.C. 2012).

       At this point, despite giving Plaintiff a second chance to explain the basis of his suit, the

Court cannot even discern whether his imprisonment was the result of a revocation of supervised

release or whether he is currently under supervision. In other words, Plaintiff has never stated

how the USPC is responsible for his injury. As a result, the Court will dismiss the matter

without prejudice.



                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
       Date: March 13, 2014




                                                     3